Citation Nr: 1419419	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial compensable rating prior to March 17, 2012, and higher than 10 percent since March 17, 2012, for right shoulder tendinopathy with shrapnel retention (right shoulder disability).

2.  Entitlement to an initial compensable rating prior to March 17, 2012, and higher than 10 percent since March 17, 2012, for patella chondromalacia of the right knee with shrapnel retention (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to May 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claims of entitlement to service connection for right rotator cuff tendinopathy and patella chondromalacia of the right knee and assigned initial 0 percent (noncompensable) ratings for these disabilities retroactively effective from April 12, 2007, the date of receipt of these claims.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

In December 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  The additional development included affording the Veteran another VA compensation examination for his right shoulder and right knee disabilities to reassess their severity.

In a March 2012 rating decision since issued, he was awarded higher 10 percent ratings for his right shoulder and right knee disabilities - but only retroactively effective as of March 17, 2012, the date of his VA compensation examination on remand.  So this appeal now concerns whether he was entitled to initial compensable ratings for his right shoulder and right knee disabilities prior to March 17, 2012, and whether he has been entitled to ratings higher than 10 percent for these disabilities since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).


FINDINGS OF FACT

1.  Prior to March 17, 2012, the Veteran's right shoulder disability was manifested by pain, with flexion of the arm limited to 180 degrees at worst and abduction of the arm limited to 180 degrees at worst.

2.  Since March 17, 2012, his right shoulder disability has been manifested by flexion of the arm to 180 degrees, but with pain beginning at 160 degrees, as well as premature or excess fatigability.

3.  Prior to March 17, 2012, his right knee disability was manifested by flexion to 120 degrees, and normal extension to 0 degrees, with no evidence of instability, laxity, subluxation, effusion of the joint, or any other pathology of the knee.

4.  Since March 17, 2012, his right knee disability has been manifested by flexion to 120 degrees, but with pain beginning at 110 degrees, although still normal extension to 0 degrees and no evidence of instability, laxity, subluxation, effusion of the joint, or any other pathology of the knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating prior to March 17, 2012, or higher than 10 percent since, for the Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, and 4.71a, Diagnostic Code (DC) 5201 (2013).

2.  The criteria also are not met for an initial compensable rating prior to March 17, 2012, or higher than 10 percent since, for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, and 4.71a, DCs 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency or Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the October 2007 rating decision at issue, June and July 2007 letters satisfied all notice elements under the VCAA.  They informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.


Also keep in mind that these claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities, which since has been granted.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating or effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation he has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA medical records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims in terms of showing his entitlement to a greater level of compensation.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).


The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


Here, VA examinations of the Veteran's right shoulder and right knee were performed in September 2007 and more recently in March 2012 (the latter, as mentioned, was the reason for increasing the ratings for his disabilities).  The examinations, especially when considered in combination, are adequate for rating purposes, as the examiners reviewed the claims file for the history of these disabilities, examined the Veteran personally, and described his disabilities in sufficient detail to enable the Board to make a fully informed decision regarding their severity in relation to the applicable rating criteria.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not specifically challenged their adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of his right shoulder disability or right knee disability since he was last examined in March 2012.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of these claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  

Any defect in the notice or assistance provided will not affect the outcome of these claims or compromise the "essential fairness of the adjudication," and no such defect has been shown.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the contrary, he has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, any error in the notice or assistance provided was harmless, again, meaning nonprejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmless by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) and 38 C.F.R. § 20.1102.

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).


Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But in assessing the present level of disability, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson, 12 Vet. App. at 125-26 (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.  Indeed, this is precisely the reason the AMC increased the ratings for the Veteran's right shoulder and right knee disabilities during the pendency of this appeal, as of the date of the VA compensation examination he had on remand, owing to the showing of greater disability meeting the requirements of this higher rating during that evaluation.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath, 1 Vet. App. 589.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).


The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

IV. 
Right Shoulder Disability

The Veteran's right shoulder disability has been rated by analogy to limitation of motion of the shoulder under 38 C.F.R. § 4.71a, DC 5201, as reflected in the designation 5299-5201.  See 38 C.F.R. §§ 4.20, 4.27 (2013); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  The right shoulder disability was assigned a noncompensable rating prior to March 17, 2012, and a 10 percent rating since.

Under DC 5201, limitation of motion of the arm to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent evaluation for the major extremity, and a 20 percent evaluation for the minor extremity.  Id.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation for the major extremity and a 30 percent evaluation for the minor extremity.  Id.

According to the March 2012 VA examination report, the Veteran's right arm is his major extremity (i.e., he is right-hand dominant).  Thus, the evaluations for major extremities set forth in DC 5201 apply.  See id.

The Court has held that limitation of motion of the arm under DC 5201 cannot be based on abduction alone.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Rather, it must be based on limitation in any one plane or limitation in all planes.  Id.  The Court declined to interpret this regulation any further, deferring instead to the Secretary of VA to make this determination in the first instance.  See id.  As requiring limitation of motion in any one plane is the interpretation more favorable to the Veteran, the Board finds that an evaluation under DC 5201 can be based on either limitation of abduction or flexion.

For VA purposes, normal range of shoulder motion is:  forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).  

So lifting the arm to shoulder level is lifting it to 90 degrees, and lifting it to midway between the side and shoulder level is half of that, so to 45 degrees.  See id.

Turning to the evidence of record, the Veteran's VA treatment records show occasional complaints of right shoulder pain, but are negative for ongoing treatment.  The September 2007 examination report reflects that he had complaints of pain along the lateral aspect of his shoulder that occurred three to five times per week.  He also complained of crepitus that was not painful.  He said that, at worst, his symptoms were a 6 on a scale of 1 to 10, but on average they were a two or three.  He reported flare-ups that occurred two or three times per month where the pain was a 6.  He denied being woken at night due to his shoulder, and also denied numbness, tingling, or radicular symptoms.  On examination, flexion was to 180 degrees, abduction was to 180 degrees, internal rotation was to 40 degrees, and external rotation was to 45 degrees.  There was no observed manifestation of pain during range-of-motion testing, and range of motion did not decrease with repetition.

During the March 2012 examination, the Veteran reported pain when he attempted to sleep on his right side and when attempting overhead activities.  He again denied numbness, tingling, or weakness.  He did report flare-ups of pain that occurred at least 4 to 5 times per week.  On range-of-motion testing, he had flexion to 180 degrees with objective evidence of pain at 160 degrees and abduction to 170 degrees with objective evidence of pain at 100 degrees.  He was able to perform three repetitions with the same results.  On the examination report, the examiner noted the Veteran had excess fatigability and pain on movement after repetitive use.  He also had localized tenderness of his right shoulder, but no guarding.  There was no ankylosis, instability or dislocation, or impairment of the clavicle, scapula, acromioclavicular joint, or sternoclavicular joint.


Based on this evidence, the Board finds that a compensable rating prior to March 17, 2012, and higher than 10 percent since, under DC 5201 is not warranted.  During both of these periods, the VA examination reports consistently showed that the Veteran's ranges of motion of his right shoulder always well exceeded 90 degrees, which, to reiterate, is shoulder level.  A rating of 20 percent or higher under DC 5201 requires limitation of motion to shoulder level or less, which is essentially to 90 degrees or less.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71, Plate I.  This simply has not been shown, even when considering the extent of the Veteran's pain.

As already explained, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  See id.  Further, when evaluating disabilities of the musculoskeletal system, the Board must consider whether there is functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  38 C.F.R. § 4.40 (2013).  Finally, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. at 206-07 (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

But in Mitchell the Court clarified that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Here, the Board sees that, during the September 2007 VA examination, there was no evidence of pain on motion or other functional loss.  Therefore the noncompensable rating prior to March 17, 2012 was appropriate.  The Board also finds that the 10 percent rating as of March 17, 2012, already provides compensation for functional loss due to pain and weakness, given the fact that the Veteran's right shoulder range of motion has not met the criteria for higher ratings under DC 5201, even after repetitive movement.  While he reported 
flare-ups four to five times a week during that March 2012 VA examination, he has not stated and there is no evidence showing that such flare-ups effect the overall functioning of his right shoulder - that is, to a point warranting additional compensation beyond the 10 percent level.

Accordingly, the Board finds that the Veteran's reported symptoms and functional limitations are contemplated by the noncompensable and 10 percent ratings already assigned and do not show that higher ratings are warranted, especially in light of the fact that his range of motion of the right arm has not had additional limitation after repetitive testing.  See 38 C.F.R. § 4.1 (2013) (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  As such, the Board finds that higher ratings are not warranted under the DeLuca criteria and §§ 4.40, 4.45 and 4.59, either prior to or since the March 2012 VA compensation examination.

The Board additionally has considered whether any other DCs pertaining to the shoulder are potentially applicable.  DC 5200 pertains to ankylosis of the scapulohumeral articulation, DC 5202 pertains to impairment of the humerus, and DC 5203 pertains to impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a.  As there is no evidence showing that any of these impairments are present, these DCs are not applicable.  Moreover, as the Veteran does not have arthritis of this shoulder, DCs 5003 and 5010 also do not apply.


Apart from the 10 percent rating assigned as of March 17, 2012, the Board finds that further staging of this rating is not warranted, as there is no evidence showing that the criteria for a compensable rating prior to March 17, 2012, or exceeding 10 percent since, have been met.  See Fenderson, 12 Vet. App. at 126.

V. Right Knee Disability

The Veteran's right knee disability has been rated by analogy to limitation of flexion under 38 C.F.R. § 4.71a, DC 5260, as reflected in the designation 
5299-5260.  See 38 C.F.R. §§ 4.20, 4.27 (2013); Vogan, 24 Vet. App. at 161.  The right knee disability was assigned a noncompensable rating prior to March 17, 2012, and has had a 10 percent rating since.

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a).

Consider that normal range of motion of the knee is from 0 to 140 degrees (extension to flexion).  38 C.F.R. § 4.71a, Plate II.

Here, the Veteran's VA treatment records show occasional notations of right knee pain, but do not reflect any ongoing treatment for his right knee disability.

The September 2007 and March 2012 VA examination reports both show flexion exceeding 60 degrees, and actually to 120 degrees (so to twice that distance), including even after several repetitions of motion when tested.  In September 2007, there was no objective evidence of pain on motion, and range of motion did not decrease with repetition.  In the March 2012 VA examination report, the examiner noted that flexion was to 120 degrees, with objective evidence of pain beginning at 110 degrees.  The Veteran was able to perform three repetitions with no decrease in his range of motion.

Accordingly, there is no evidence of flexion limited to 60 degrees or less, which is the minimum limitation for even a 0 percent rating under DC 5260.  Although the Veteran had pain near the endpoint of his range of motion during his March 2012 VA examination, it was not until at 110 degrees, so still well beyond the 30 degrees' limit for receiving a higher 20 percent rating, much less even greater rating.  See again Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Thus, a rating greater than 10 percent since March 17, 2012 is not warranted based on pain.  See id.  Indeed, the 10 percent rating assigned for limitation of flexion of the knee already account for his pain on motion, as his range of flexion throughout the pendency of this claim has consistently exceeded the 60-degree minimum limitation for even a 0 percent rating under DC 5260, and has generally been twice that range or nearly so.  Thus, the preponderance of the evidence weighs against a rating greater than 10 percent since March 17, 2012 for his right knee based on limitation of flexion under DC 5260.  See 38 C.F.R. § 4.71a.  And since he did not complain of pain during motion during his prior September 2007 examination, the preponderance of the evidence is against a compensable rating based on limitation of flexion under DC 5260 prior to March 17, 2012.

Higher or separate ratings are not warranted based on limitation of extension, either.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (providing that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint).

Under DC 5261, which pertains to limitation of extension, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Here, though, the VA examination reports uniformly show that the Veteran's right knee extension has been to 0 degrees and, therefore, entirely normal, including after repetitive motion when testing.  There is no evidence that pain limited his extension in any way, including with regards to range, excursion, speed, strength, coordination, or endurance, and even after repetitive testing.  See Mitchell, 25 Vet. App. at 42-43.  Thus, a separate rating based on limitation of extension of the right knee is not warranted either prior to or since March 17, 2012.  See id.; see also 38 C.F.R. § 4.71a, DC 5261.

The preponderance of the evidence also shows the Veteran does not have arthritis in this knee and instability, and he has not at any point during the pendency of this claim.  Thus, separate ratings are not warranted for this under DCs 5003 for arthritis and 5257 for recurrent subluxation or lateral instability.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

There equally is no suggestion of any ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of the meniscus, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DCs 5256, 5258, 5259, 5262, and 5263, which pertain to these other types of impairment, respectively, also do not apply.

Accordingly, a compensable rating prior to March 17, 2012, and higher than 10 percent since, is not warranted.  Rather, the Veteran's service-connected right knee disability most closely approximates the criteria for the evaluations already assigned.  Thus, there are no grounds for further staging this rating.  See Fenderson, 12 Vet. App. at 126.

VI. 
Extra-schedular Consideration

Referral of these right shoulder disability and right knee disability claims for 
extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extra-schedular consideration is not warranted for either of these disabilities at issue, however.  A comparison of the Veteran's service-connected right shoulder and right knee disabilities and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His right shoulder and right knee disabilities are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his painful motion.  His symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant diagnostic codes, which provide for compensation for painful and limited motion.  See Deluca, Mitchell, etc.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that the Veteran's specific functional limitations, including with regard to performing overhead activities, prolonged walking, or deep squatting, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable DCs.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's right shoulder and right knee disabilities are "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 
118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.


ORDER

The claim of entitlement to an initial compensable rating prior to March 17, 2012, and higher than 10 percent since, for the right shoulder tendinopathy with shrapnel retention is denied.

The claim of entitlement to an initial compensable rating prior to March 17, 2012, and higher than 10 percent since, for the patella chondromalacia of the right knee with shrapnel retention is also denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


